DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/02/2020 has been considered by the examiner.
Claim Rejections - 35 USC § 103
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements.
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Second longitudinal edge)][AltContent: textbox (First longitudinal edge)]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2017/0057298 A1).
Regarding claim 1, Li discloses a tire comprising a tread portion 2 including:
a plurality of crown main grooves 5 extending continuously in a tire circumferential direction and a crown land zone 16 – (construed as a first land region) defined by the crown main grooves 5; wherein
the crown land zone/first land region 16 includes a first longitudinal edge and a second longitudinal edge, and a ground contacting surface defined between the first longitudinal edge and the second longitudinal edge, see above.
The crown land zone/first land region 16 is provided with sipe 8 – (construed as a first groove) and a shallow groove 9 – (construed as a second groove), the sipe/first groove 8 extends so as to connect the first longitudinal edge and the second longitudinal edge, see above; and
the shallow groove/second groove 9 extends so as to connect the first longitudinal edge and the second longitudinal edge while intersecting the sipe/first groove 8, and the shallow/second groove 9 is not connected with other grooves than the sipe/first groove 8 in the ground contacting surface, see above.
Li does not explicitly disclose the use of two of sipes/first grooves. However, Li discloses the use of sipe/first groove 8 is suitable for prevention of uneven wear due to uneven rigidity when the land portion is subjected to a large lateral force in the tire axial direction, see [0045]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the sipe/first groove as two first grooves, so as to connect the first longitudinal edge and the second longitudinal edge while intersecting the shallow/second groove; since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination. Further, one would have been motivated to select the shape of tailoring the rigidity of the crown land zone for the purpose of securing favorable uneven wear as reasonably suggested by Li.
Regarding claim 2, Li further discloses groove widths of the first grooves 9 and a groove width of the second groove 8 are each 2.0 mm or less, see [0048] – [0049]. 
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Motomura et al. (US 4,736,783), in view of Yamaoka (US 2018/0141389 A1), in view of Li (US 2017/0057298 A1).
Regarding claim 1, Motomura discloses a tire comprising a tread zone 1 including:
a plurality of main grooves 2 extending continuously in a tire circumferential direction and ribs 3 – (construed as a first land region) defined by the main grooves 2; wherein the ribs/first land region 3 includes a first longitudinal edge and a second longitudinal edge, and a ground contacting surface defined between the first longitudinal edge and the second longitudinal edge, see below.

    PNG
    media_image2.png
    396
    736
    media_image2.png
    Greyscale

The rib/first land region 3 is provided with a plurality of sipes 9 – (construed as first grooves) and the sipe/first groove 9 extends so as to connect the first longitudinal edge and the second longitudinal edge, see above.
Motomura does not explicitly disclose the use of a second groove. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tread zone with the claimed second groove since: Yamaoka discloses the use of sipe 45 – (construed as a second groove). The sipe 45 being configured to extend so as to connect the first longitudinal edge and the second longitudinal edge. It being considered that such a sipe contributes to the prior arts benefit of offering improved steering stability on a dry road surface and on ice performance, see [0001]. And Li discloses the use of a shallow groove 9 – (construed as a second groove) which extends so as to connect a first longitudinal edge and a second longitudinal edge while intersecting the sipe 8 – (construed as a first groove), and the shallow/second groove 9 is not connected with other grooves than the sipe/first groove 8 in the ground contacting surface.
Moreover, with regards to intersecting with each of the two first grooves, it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination. Further, one would have been motivated to select the shape of tailoring the rigidity of the crown land zone for the purpose of securing favorable uneven wear as reasonably suggested by Li.
Regarding claim 2, modified Motomura further discloses groove widths of the first grooves 9 and a groove width of the second groove 8 are each 2.0 mm or less, see [0048] – [0049].
Regarding claims 3-7, modified Motomura further discloses the second groove includes a first portion, a second portion, and a third portion, the first portion is connected with the first longitudinal edge, the second portion is connected with the second longitudinal edge, the third portion is arranged between the first portion and the second portion, and an angle of the third portion with respect to a tire axial direction is larger than an angle of the first portion with respect to the tire axial direction and an angle of the second portion with respect to the tire axial direction, see Yamaoka [0093]; and the first portion, the second portion, and the third portion are inclined to the same side with respect to the tire axial direction, see Fig. 7 below; 

    PNG
    media_image3.png
    315
    676
    media_image3.png
    Greyscale

And each of the first grooves includes a portion inclined to the same side as the first portion, the second portion, and the third portion with respect to the tire axial direction; as best depicted in Motomura’s Fig 3 and Yamaoka’s Fig 7; and the angle of the first portion with respect to the tire axial direction and the angle of the second portion with respect to the tire axial direction are each 30°, see Yamaoka [0093], which meets the claimed range of 10° or more and 30°or less; and the third portion is inclined at the angle of 65° - 75°, see Yamaoka [0093], which meets the claimed range of 65 degrees or more and 85 degrees or less with respect to the tire axial direction.
Regarding claims 8-10, modified Motomura discloses the claimed invention except for third portion width being smaller. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to so, since such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art; as held by In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).
Regarding claim 13, modified Motomura further discloses the tread portion includes a shoulder main groove 2 arranged outside the first land region in a tire axial direction and a second land region 4, 5 adjacent to the first land region 3’ with the shoulder main groove 2 therebetween;
[AltContent: arrow][AltContent: textbox (Third grooves)]
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

 And the second land region is provided with a plurality of third grooves each extending from the shoulder main groove to terminate within the second land region.
Regarding claims 11, 15-20, modified Motomura discloses the claimed invention except for the orientation of the grooves. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the grooves as claimed, since such a modification would involve only a mere change in shape of a component. A mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination as held by In re Dailey, 357 F.2d 669,149 USPQ47 (CCPA 1966).
Allowable Subject Matter
Claims 12, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art of record Li does not teach nor reasonably suggest form the tread pattern where an overlapping length in the tire circumferential direction of the second grooves is not more than 0.30 times a pitch length in the tire circumferential direction of the second grooves; nor in a pair of the first groove and its adjacent one of the third grooves in the tire circumferential direction, a distance in the tire circumferential direction between an end, on a side of the shoulder main groove, of the first groove and an end, on a side of the shoulder main groove, of the third groove is not more than 0.20 times a pitch length in the tire circumferential direction of the third grooves.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571)272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 5712705545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749